Citation Nr: 1204294	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-46 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer
ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO decision, which denied service connection for bilateral hearing loss and tinnitus.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of this proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Additionally, as these issues are being granted in full, the Board finds no prejudiced in proceeding to adjudicate the claims as done below. 

The Veteran indicated in a May 2008 statement that he has numbness in his hands due to exposure to agent orange in Vietnam.  The issue of entitlement to service connection for numbness of the hands as due to exposure to agent orange has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  By a RO decision dated in January 1972, the Veteran's claim of service connection for defective hearing was denied on the basis that defective hearing was not found on the Veteran's last examination.  

2.  Evidence received since the January 1972 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is causally or etiologically related to his military service.

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The January 1972 RO decision denying the Veteran's claim of service connection for defective hearing is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for bilateral hearing loss has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2011).

4.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the benefits sought on appeal have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hearing loss.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's claim of service connection for defective hearing was denied in a January 1972 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  The Veteran was notified of the January 1972 RO decision via a February 1, 1972, letter.  He did not file a timely appeal.  Therefore, the January 1972 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the January 1972 denial was that defective hearing was not found on the Veteran's last examination.  At the time of this denial, service treatment records, VA and private medical records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, VA and private medical records, and Social Security Administration (SSA) records.

With regard specifically to the newly submitted VA medical records, the Board notes that the claims file contains an October 2008 VA examination report, in which the Veteran was noted as meeting the criteria for hearing loss according to VA standards.  Additionally, the claims file contains a September 2011 VA medical record, in which a physician indicated that damage occurred to the Veteran's hearing apparatus originated in service, and, although, not clinically severe in the beginning, probably led over time to the more severe issues with his hearing and tinnitus seen now.

Therefore, as the newly submitted medical evidence notes the Veteran as having a current hearing loss disability and specifically relates this hearing loss to his active duty service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  The Board will now turn to evaluating the merits of his claim.

2.  Entitlement to service connection for bilateral hearing loss and tinnitus.

Essentially, the Veteran contends that he currently has bilateral hearing loss and tinnitus as a result of his active duty service.  Specifically, the Veteran has contended that, while serving in Vietnam, he slept and worked next to diesel generators for a period of 18 months and was constantly exposed to noise from the flight lines and helicopter traffic.  Additionally, artillery guns were fired nearby, and he was exposed to noise from firing small arms, mortar, and machine guns.  The Veteran claims that he did not have hearing protection.  At the September 2011 hearing, the Veteran asserted that he has experienced tinnitus continuously since his active duty service.  He also indicated in his April 2008 claim that his hearing loss and tinnitus began during his active duty service.     

A review of the Veteran's active duty service treatment records reflects no complaints, treatment, or diagnoses of hearing loss or tinnitus of either ear.

A December 1967 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
15
5
25
LEFT
0
5
 5
25
15

A January 1971 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
25
X
15
LEFT
15
15
30
X
35

Post-service medical evidence reflects that the Veteran underwent a private audiological evaluation in November 1971.  He was diagnosed with sensorineural hearing loss.  In a January 1972 VA examination report, the Veteran's recorded puretone thresholds did not meet the VA standards to be considered a hearing loss disability.  The Veteran reported buzzing tinnitus bilaterally at this examination.    

More recently, the Veteran underwent a VA examination in October 2008.  The examiner reviewed the claims file.  At this examination, the Veteran reported exposure to noise during service from power generators, helicopters, artillery fire within 1/4 mile of his position, and machine gun fire in training exercises.  He reported that hearing protection was used while he was in training but not while in Vietnam.  With regard to occupational noise exposure, the Veteran reported exposure to minimal noise in his work as a maintenance man for various granite companies.  He reported that he used the required plug-style hearing protection consistently in this work.  Recreationally, the Veteran reported exposure to gunfire while hunting prior to service and exposure to chainsaw noise after military service.  He reported that he used hearing protection around the chainsaws.  Upon examination, the Veteran had a speech recognition score of 60 percent in the right ear and 72 percent in the left ear, thus, meeting the VA standards for hearing loss.  The examiner concluded by opining that the Veteran's bilateral hearing loss and tinnitus are not caused by or a result of military noise exposure.  Regarding hearing loss, hearing evaluation just prior to discharge from military service indicated normal hearing bilaterally.  Regarding tinnitus, records are silent for complaints of tinnitus throughout military service.  The Veteran reported tinnitus starting 6-10 years ago, which would be approximately 30 years following the end of his military service.  Since most tinnitus occurred soon (6 months to one year) after military service loud noise exposure, his tinnitus is not caused by or a result of his military noise exposure. 

The claims file also contains a September 2011 VA medical record, in which a physician cited general medical literature relating to hearing loss and noted that records indicate some hearing loss in the left ear between 1971 and 1974.  The physician indicated that damage occurred to the Veteran's hearing apparatus originated in service, and, although, not clinically severe in the beginning, probably led over time to the more severe issues with his hearing and tinnitus seen now.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  

The Board acknowledges that the October 2008 VA opinion did not relate the Veteran's current bilateral hearing loss and tinnitus to service.  However, upon review of the service treatment records, the Board notes that the Veteran's hearing acuity did decrease in severity at nearly all tested auditory thresholds bilaterally from the time of the December 1967 examination to the January 1971 examination.  Moreover, while the results from the January 1972 VA audiological evaluation reflected that the Veteran did not meet the VA standards of a hearing loss disability, private medical evidence from November 1971 did reflect that the Veteran had sensorineural hearing loss.  Additionally, the Veteran reported experiencing buzzing tinnitus at the January 1972 VA examination, and the claims file contains a VA medical opinion linking the Veteran's current bilateral hearing loss and tinnitus to his active duty service.  

The Board notes that the October 2008 VA examination report reflects that the Veteran reported tinnitus starting 6-10 years ago.  However, the Board also notes that the Veteran indicated at the September 2011 hearing that he has experienced tinnitus continuously since his active duty service.  He indicated in his April 2008 claim that his hearing loss and tinnitus began during his active duty service.  His reports of experiencing tinnitus and hearing loss since service are supported by the fact that the Veteran reported experiencing buzzing tinnitus and trouble hearing at the January 1972 VA examination.

The Veteran is competent to offer a description of the symptoms, such as ringing in his ears or decreased hearing, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss and tinnitus were caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's bilateral hearing loss and tinnitus.
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


